Title: To George Washington from Tench Tilghman, 13 December 1785
From: Tilghman, Tench
To: Washington, George



Dear Sir
Baltimore 13th Decembr 1785.

I have been honored with both your letters of the 30h ulto and 6h instant. To the first I sent you a verbal answer by Major

Fairlie, not having time then to write—but lest he may have forgotten what I told him, I will repeat it—I waited upon Mr Gough, who is a Gentleman that inspects very minutely into his own affairs and those in which he is concerned with others—you could not therefore have a better hand to check Mr Rawlins should his prices appear extravagant Mr Gough has just removed to Town for the Winter, and not having his Papers yet brought down, he cannot say with precision at what rates he payed Rawlins—He expects them in a few days, when he will give me every information in his power—with his assistance I hope I shall be able to make a proper and reasonable Contract for you. All the points you mention shall be adjusted and the whole committed to writing—in firm, and as soon as possible.
I have had the good fortune to meet with a perfectly safe Conveyance to Carlisle—your letter will certainly reach Mr Smith by the 16th. I am with great truth Dear Sir Yr obliged and obt hble Servt

Tench Tilghman

